203 Okla. 564 (1950)
224 P.2d 268
TRADERS COMPRESS CO.
v.
BOARD OF REVIEW, OKLAHOMA EMPLOYMENT SEC. COM. et al.
No. 34155.
Supreme Court of Oklahoma.
October 31, 1950.
Rehearing Denied November 21, 1950.
Richardson, Shartel & Cochran, of Oklahoma City, for plaintiff in error.
Burton Duncan and Gerald S. Tebbe, both of Oklahoma City, for defendants in error.
WELCH, J.
This is an appeal by Traders Compress Company from an administrative order made by Board of Review of the Oklahoma Employment Security Commission. A motion to dismiss has been filed for the reason that the questions presented by the appeal are moot. A response has been filed in which it is shown that by reason of the lapse of time the relief sought by the plaintiff in error can no longer be obtained.
We have held that the Supreme Court will not attempt to determine abstract, hypothetical, or moot questions, but, where it is made to appear that the questions brought up for review have become moot, the proceedings will be *565 dismissed. Glass et al. v. Banfield Bros. Packing Co., 168 Okla. 217, 32 P.2d 713; Douglas v. Baker, 167 Okla. 348, 29 P.2d 619; Campbell v. Reynolds, 167 Okla. 365, 29 P.2d 941; State ex rel. Rives v. Halley, 167 Okla. 504, 30 P.2d 915; Hudson v. Moore, 169 Okla. 12, 35 P.2d 886.
Appeal dismissed.
ARNOLD, V.C.J., and CORN, HALLEY, JOHNSON, and O'NEAL, JJ., concur. GIBSON and LUTTRELL, JJ., dissent.